Citation Nr: 0632489	
Decision Date: 10/18/06    Archive Date: 10/25/06

DOCKET NO.  03-12 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a chronic respiratory 
disability, to include bullous emphysema status/post left 
lobectomy.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from May 1955 to February 
1957.

This claim is on appeal from the Waco, Texas, Department of 
Veterans Affairs (VA) Regional Office (RO).

In a February 2005 statement, the veteran maintained that he 
developed non-Hodgkin's lymphoma due to herbicide exposure as 
a result of serving at ASCOM, Korea, as well as exposure to 
toxic military-issued repellents, rodenticides, insecticides, 
pesticides, fumigants, and occupational chemicals.  This 
issue has not yet been adjudication and is referred to the RO 
for appropriate action.

As a procedural matter, attempts to locate the veteran's 
service medical records have been unsuccessful.  Apparently, 
his records were destroyed in the fire at the National 
Personnel Records Center (NPRC) in 1973.  The only service 
medical records currently associated with the claims file is 
the service separation examination dated in February 1957.

This case was remanded by the Board in March 2005 for further 
development and is now ready for disposition.


FINDINGS OF FACT

1.  The service separation examination is negative for 
complaints of, treatment for, or a diagnosis of a chronic 
lung disorder.

2.  The evidence is negative for a chronic lung disorder for 
many years after service separation.

3.  There is no medical nexus between military service and 
the veteran's current lung disorder.

4.  To the extent that the veteran's lung disorder has been 
attributed to smoking, VA regulations prohibit the grant of 
service connection for disability attributable to use of 
tobacco products during service for claims received by VA 
after June 9, 1998.


CONCLUSION OF LAW

A chronic respiratory disability, to include bullous 
emphysema status/post left lobectomy, was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131, 
5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.300, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant law and regulations, service connection 
may be granted for disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2006).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2006).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2006).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board is mindful that in a case, such as this one where 
service medical records have been lost, there is a heightened 
duty to assist the veteran in developing the evidence that 
might support his claim.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992).  This heightened duty includes the obligation to 
search for alternate medical records.  See Moore v. 
Derwinski, 1 Vet. App. 401 (1991).  In addition, the Board is 
directed to explain its findings and conclusions and consider 
carefully the benefit-of-the-doubt rule.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).

At a hearing before the RO in March 2004, the veteran 
testified that his lung condition was related to cigarette 
smoking, which started while he was on active duty.  He 
indicated that he started smoking cigarettes during basic 
training and continued during advanced training and while 
stationed in Korea.  He reflected that he was diagnosed with 
a chronic lung condition in September 1997 and had part of 
his lung removed in October 1997.  He related that he had 
quit smoking in 1974 under the advice of his physician.

The veteran's initial claim that his lung disorder was a 
result of use of tobacco during military service necessarily 
fails as a matter of law pursuant to the provisions of 
38 C.F.R. § 3.300.  Specifically, for claims received by VA 
after June 9, 1998, the regulations provide that a disability 
or death will not be considered service-connected on the 
basis that it resulted from injury or disease attributable to 
the veteran's use of tobacco products during service.  38 
U.S.C.A. § 1103 (West 2002); 38 C.F.R. § 3.300 (2006).  

In this case, the veteran filed the current claim in 
September 2002.  As he filed his claim for benefits after the 
effective date of the new law, he is not entitled to the 
benefit sought.  Thus, to the extent he files a claim for 
entitlement to service connection for a lung disorder due to 
tobacco use, the claim must be denied.  See Sabonis v. Brown, 
6 Vet. App. 426 (1994).

More recently, the veteran offered an alternative theory of 
entitlement and maintains that he was exposed to diesel oil 
and other toxins (such as benzene and other chemicals to 
clean weapons), which caused his current lung disorder.  In 
support, he submitted multiple statements regarding his 
claimed exposure, citations to various research studies and 
reports, particularly about dioxin and herbicide use in 
Vietnam, and numerous web site links to articles on a variety 
of toxins, including fuel oils, hydrocarbons, carbon 
tetrachloride, benzene, and others.

In this case, the only service medical record available does 
not reflect complaints of, treatment for, or a diagnosis of a 
chronic respiratory disorder.  The only notation was a report 
that the veteran had ear trouble in Korea and had a low grade 
ear infection.  The clinical evaluation of his lungs was 
normal.  An attempt was made to obtain service medical 
records without success and no SGO records were found.  
Therefore, the evidence does not show a chronic lung disorder 
at the time of discharge from military duty.

Next, post-service medical evidence is negative for 
complaints of, treatment for, or a diagnosis of a chronic 
lung disorder for many years after discharge.  The medical 
evidence shows, and the veteran testified, that he was 
diagnosed with chronic obstructive lung disease in September 
1997.  At that time, he reported post-service occupational 
exposure to solvents, that he had stopped smoking in 1974, 
and that he had a several year history of shortness of 
breath.  He indicated that he had undergone a cardiac 
catheterization in February 1996 and was told that he had 
only a 10 percent occlusion.  He was initially diagnosed with 
obstructive lung disease and lingular pneumonia.  

In October 1997, the veteran underwent a resection of a 
bullous lesion, left lower lobe.  In the pre-operative 
history and physical, he reported shortness of breath as 
early as 1969 and treatment with bronchodilators, and a one-
month history of increasing shortness of breath.  Private 
medical records show on-going treatment for lung disease.

Assuming the veteran experienced respiratory symptomatology 
while on active duty, the Board emphasizes the 40-year gap 
between discharge from military service and current diagnosis 
of a chronic respiratory disorder.  Moreover, even if the 
Board considered that the veteran experienced shortness of 
breath as early as 1969, as self-reported, the post-service 
symptomatology is too remote in time to support a finding of 
in-service onset.  As such, the evidence does not support the 
claim based on continuity of symptomatology.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period 
of absence of medical complaints for condition can be 
considered as a factor in resolving claim).  The Board also 
finds that his reports for treatment purposes that he had a 
post service onset is far more probative than any possible 
assertion that he has had problems since service.

Next, even considering that the veteran may have had symptoms 
consistent with a respiratory disorder prior to September 
1997, the Board finds that the medical evidence does not 
attribute his respiratory complaints to military service, 
despite his contentions to the contrary.  

In order to establish a medical nexus, the veteran has asked, 
among other things, that VA request "all official necropsies 
and necropsy summaries of all K-9 units having served in 
Korea from 1968-1980" in order to prove the adverse health 
effects of contaminates on animals, that the Board provide a 
list of "all known pest control agents provided and used by 
the [Department of Defense] in the 50s, 60s, and 70s," and 
for "VA to prove or disprove that all the noted authors and 
findings [were] false in nature," which, according to the 
veteran, should include the review of a collection of 1600 
documents plus 85 reports derived from studies about 
herbicide use in Vietnam.

In response, the Board remanded the claim in order to 
ascertain, to the extent possible, the cause of his 
respiratory disorder.  In a May 2006 VA examination, the 
veteran related that he was exposed to Verasol and benzene 
from recurrent cleaning of equipment, and that he was exposed 
to Agent Orange and diesel fuel along the side of the roads 
during his service in Korea.  The examiner noted that a 
review of the claims file did not show "any particular 
injury that could be directly attributed to any chemicals in 
the service."  The examiner related that the claims file 
referenced a statement about the veteran working on a mustard 
gas dump but that the record did not show a clear indication 
of exposure to mustard gas.

At the time of the examination, the veteran reported that he 
had become short of breath in 1995 and underwent a left lower 
lobe resection in 1997, which the examiner stressed was 40 
years after service.  After a physical examination, the 
diagnosis was "advanced chronic obstructive pulmonary 
disease or more likely bullous emphysema that is usually 
related to smoking in particular."  

With respect to the claim of chemical exposure, the examiner 
stated that he was unaware of direct lung damage that was 
recorded or consistent with those conditions.  He cited a 
medical article addressing the plight of gun factory workers 
who smoked and the only condition that was consistent with 
these workers was an increase in asthma.  

With respect to exposure to diesel fuel, the examiner noted a 
medical article about a man immersed in gasoline who 
developed atelectasis but no obvious bronchitis or pneumonia.  
He acknowledged that a greater exposure to diesel fuel in a 
single incident may be hard to extrapolate to chronic 
exposure but concluded that the veteran's lung condition was 
most likely caused by smoking, which started in service.  He 
did not see any clear evidence of any condition that would be 
directly related to either diesel fuel or the chemicals such 
as benzene.  He related that chemical bronchitis could occur 
in someone who was recurrently exposed to fumes, but that the 
veteran did not give a history suggestive of that condition.

In assigning high probative value to this report, the Board 
notes that the examiner reviewed the veteran's claims file, 
including the reference to the multiple Internet cites and 
research articles, before determining that the veteran's lung 
disorder was likely related to a history of smoking and not 
to chemical exposure.  In addition, the examiner referenced 
two medical articles related to the veteran's claim.  

Therefore, the Board places significant probative value on 
the VA examiner's opinion, as it was based on a review of the 
claims file and supported by sound rationale.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor 
the opinion of one competent medical expert over that of 
another when decision makers give an adequate statement of 
reasons and bases); Guerrieri v. Brown, 4 Vet. App. 467, 473 
(1993) ("the probative value of medical opinion evidence is 
based on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion the physician reaches . . . 
As is true with any piece of evidence, the credibility and 
weight to be attached to these opinions [are] within the 
province of the [Board as] adjudicators . . .").

The Court has held that the adoption of an expert medical 
opinion may satisfy the Board's statutory requirement of an 
adequate statement of reasons and bases if the expert fairly 
considered the material evidence seemingly supporting the 
veteran's position.  Wray v. Brown, 7 Vet. App. 488, 493 
(1995).  Here, for example, the VA examiner reviewed the 
veteran's claims file, including the evidence in support of 
his claim, before determining that the veteran's lung 
disorder was due to smoking, which cannot be compensated for 
VA purposes.

The Board has also considered the veteran's written 
statements and sworn testimony at the March 2004 personal 
hearing; however, where the determinative issue is one of 
medical causation or a diagnosis, only those with specialized 
medical knowledge, training, or experience are competent to 
provide evidence on the issue.  See Jones v. Brown, 7 Vet. 
App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1991).  While the veteran is competent to offer his 
statements as to the events during service and his current 
symptoms, he does not possess the medical training and 
expertise necessary to render an opinion concerning the cause 
of his current lung disorder, and his lay statements are of 
no probative value in this regard.  See Heuer v. Brown, 7 
Vet. App. 379, 384 (1995) (citing Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993)).

Inasmuch as a chronic lung disorder was not noted in service 
or until many years after service, and no physician has 
established that the veteran's current lung disorder is 
related to any incident of the veteran's service, including 
exposure to toxins, the Board finds that the claim must be 
denied.  Moreover, as noted above, to the extent the veteran 
asserts that his lung disorder is a result of use of tobacco, 
the claim must necessarily be denied as a matter of law 
pursuant to the provisions of 38 C.F.R. § 3.300.  

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  The veteran was notified of the VCAA 
as it applies to his present appeal by correspondence dated 
in December 2004 and May 2005.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notices provided to the veteran were not given prior to the 
first AOJ adjudication of the claim, the notices were 
provided by the AOJ prior to the transfer and certification 
of the veteran's case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

The issue on appeal was re-adjudicated and a supplemental 
statement of the case (SSOC) was provided to the veteran in 
June 2006.  The veteran has been provided every opportunity 
to submit evidence and argument in support of his claim, and 
to respond to VA notices. 

The VCAA notices letter provided to the veteran generally 
informed him of the evidence not of record that was necessary 
to substantiate his claim and identified which parties were 
expected to provide such evidence.  He was notified of the 
need to give to VA any evidence pertaining to his claim.  
There is no allegation from the veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of this claim.    

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  
Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. § 
20.1102.  

The veteran has not claimed that VA has failed to comply with 
the notice requirements of the VCAA and the Board finds that 
the provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, attempts were made to obtain 
alternative records as the veteran's service medical records 
has been apparently destroyed but none were available.  
Further, all identified and authorized post-service medical 
records relevant to the issue on appeal have been requested 
or obtained.  Further, the veteran requested and was provided 
with a personal hearing at the RO in March 2004.

Next, in claims for disability compensation, the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that a specific VA medical opinion pertinent 
to the issue on appeal was obtained in May 2006.  The 
available medical evidence is sufficient for an adequate 
determination.  

In addition to the veteran receiving notification of what 
type of information and evidence he needed to substantiate 
his claim for service connection, he was provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date in the June 2006 supplemental 
statement of the case.  However, any questions as to the 
appropriate disability rating or effective date to be 
assigned are moot as the claim has been denied.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Therefore, the Board finds the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.  




ORDER

The claim for entitlement to service connection for a chronic 
respiratory disability, to include bullous emphysema 
status/post left lobectomy, is denied.



____________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


